DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  07/28/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160286232 A1 Li; Xiang et al. (hereafter Li), and further in view of US 20160330466 A1 Moriyoshi.
Regarding claim 1, Li discloses A method of video coding using motion compensation (i.e.Fig.2), the method comprising: receiving input data associated with a current block in a current picture, wherein each current block is divided into multiple sub-blocks (i.e.[37]); deriving a first-stage motion vector (MV) or a first-stage MV pair using bilateral matching, template matching or both based on one or more first-stage initial MV candidates or one or more first-stage initial MV pair candidates within a first-stage search window (i.e.Fig.9, [45], [140], [165], wherein the MV candidate or TMVP is the first stage MV, and there would be a pair of MV candidate); deriving second-stage MVs for the multiple sub-blocks by deriving one or more second-stage MVs for each sub-block using the bilateral matching, the template matching or both (i.e.[46], [83], wherein the refine motion information are the second stage MVs), wherein the first-stage MV or the first-stage MV pair is used as an initial MV or MV pair for second-stage bilateral matching, template matching or both within a second-stage search window (i.e.[90], [133], [209], wherein the search area indicated by a selected candidate, a first stage MV to be refined is the second stage, and the first stage MV search is performed in a predefined area, the MV refinement, as the second stage is performed within the predefined area), and encoding or decoding the current block or a current MV of the current block using the final MVs or the final motion vector predictors (MVPs) at an encoder side or a decoder side respectively (i.e.[225]).
Li fails to disclose the second-stage search window is within the first-stage search window, wherein samples of the second-stage search window and the first-stage window are the same; determining final MVs or final motion vector predictors (MVPs) from a set of MV candidates or MVPs candidates including the second-stage MVs.
However, Moriyoshi teaches the second-stage search window is within the first-stage search window (Fig.15, [168]-[169], wherein the search area of 2x 128 pixels of a first search step is the first stage search window, the search area of 2x 16 pixels of a second search step is the second stage search window that is included in the first search area ), wherein samples of the second-stage search window and the first-stage window are the same ([168]-[169], wherein the search areas for both search steps are centered in the interest point, and the pixels in the second search area is partial of that of the first search area); determining final MVs or final motion vector predictors (MVPs) from a set of MV candidates or MVPs candidates including the second-stage MVs ([90], [166], wherein the second search area as narrow search area generates candidate motion vector that can produce final, optimal motion vector).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of video coding using motion compensation disclosed by Li to include the teaching of Moriyoshi, in order to provide a motion vector searching apparatus that is capable of improving the degree of parallelism of parallel processing in motion vector searching without decreasing the accuracy of motion vectors, as identified by Moriyoshi.
Regarding claims 2, 12, Li discloses The method of claim 1, wherein a merge index is signalled at the encoder side or is parsed from a video bitstream at the decoder side, wherein the merge index indicates a selected first-stage initial MV candidate or a selected first-stage initial MV pair candidate for the bilateral matching, template matching or both in a first stage (i.e.[44], [86], [187]).
Regarding claim 6, Li discloses The method of claim 1, wherein the central MV of the second-stage search window is one of the MV of the first-stage initial MV candidate or the first-stage initial MV pair candidate (i.e.[206]).
Regarding claims 11, 13, see the rejection for claim 1. 

Claim(s)3-5, 8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Moriyoshi, and further in view of US 20110170596 A1 Shi; Xun et al. (hereafter Shi).
Regarding claim 3, Shi teaches The method of claim 1, wherein the first-stage search window is reference sample block where the block center is pointed by one of the MV of the first-stage initial MV candidate or the first-stage initial MV pair candidate (i.e.[89]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Li, Moriyoshi and Shi before him/her, to modify the method of video coding using motion compensation disclosed by Li to include the teaching of Moriyoshi and Shi, in order to provide a motion vector searching apparatus that is capable of improving the degree of parallelism of parallel processing in motion vector searching without decreasing the accuracy of motion vectors, as identified by Moriyoshi, and solve the problem that arises with transcoders is that they are costly in terms of processing power and time delay because they often employ the complicated rate-distortion optimization associated with encoding in many modern video encoding standards, as identified by Shi (i.e.[05]),
Regarding claim 4, Shi teaches The method of claim 1, wherein the central MV of the first-stage search window is one of the MV of the first-stage initial MV candidate or the first-stage initial MV pair candidate (i.e.[86]).
Regarding claim 5, Shi teaches The method of claim 1, wherein the second-stage search window is reference sample block where the block center is pointed by one of the MV of the first-stage initial MV candidate or the first-stage initial MV pair candidate (i.e.[86]).
Regarding claim 8, Shi teaches The method of claim 1, wherein the reference samples in the second-stage search window are all within the first-stage search window (i.e.[90]).
Regarding claim 10, see the rejection for claim 1. Li further discloses An apparatus for video coding using motion compensation, the apparatus comprising one or more electronic circuits or processors (i.e.[59]).

Claims 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Moriyoshi, and further in view of US 20070147506 A1 Kwon; Oh-jae et al. (hereafter Kwon).
Regarding claim 7, Kwon teaches The method of claim 1, wherein the second-stage search window is same as the first-stage search window (i.e.[118]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Li, Moriyoshi and Kwon before him/her, to modify the method of video coding using motion compensation disclosed by Li to include the teaching of Moriyoshi and Kwon, in order to provide a motion vector searching apparatus that is capable of improving the degree of parallelism of parallel processing in motion vector searching without decreasing the accuracy of motion vectors, as identified by Moriyoshi, and provide a motion estimation and  compensation technique is used as one of high quality frame rate conversion methods effective in reducing such a motion blur effect, as identified by Kwon (i.e.[05]).
Regarding claim 9, Kwon teaches The method of claim 1, wherein the reference samples in the first-stage search window are reused for the second-stage search window (i.e.[118]).



                                                                                                                                                                                              Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY Y. LI whose telephone number is (571)270-3671. The examiner can normally be reached Monday ~ Friday (8:30 AM- 4:30 PM) EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY Y. LI/Primary Examiner, Art Unit 2487